                                                           Dirif st.ii
                                                        oNJi
                                                        fUD      l,'1, \    \
                                                          Peter Moore, Jr., Clerk
                                                          US District Court
                                                          Eastem District of NC

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                           NO.   5:17-CR-270-FL

UNITED STATES OF AMERICA

             v.

PHILLIP HUDSON


                           ORDER OF FORFEITURE

      Defendant    Phillip Hudson pled guilty to      the ·single count

Criminal Information, which charged Defendant with violating Title

18, United States Code, Section 641       (Theft of Public Money).         In

his   Plea Agreement,    the Defendant agreed to the      forfeiture       of

$676,536.000 in proceeds from the theft of public money offense,

proceeds which were in fact personally obtained by the defendant

from the offense.

       Having considered the plea agreement, the record as a whole,

and   th~   applicable law, the Court issues the following orders:

       1.     It is ORDERED that $676,536.00, which constitutes or is

derived from proceeds traceable to Defendant's violation of Title

18, United States Code, Section 641,       is forfeited to the United

States.

       2.     It is further ORDERED that pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure,          the United States may


                                     1
move    to   amend    this    Order        at    any   time   to   substitute   specific

property to satisfy this Order of Forfeiture in whole or in part,

provided the United States makes the showing required by 21 U.S.C.

Section 853 (p) .

        3.    It is further ORDERED that any and all forfeited funds

shall be deposited by the U. S. Department of Justice or the U. S.

Department of the Treasury, as soon as located or recovered, into

the U. S. Department of Justice's Assets Forfeiture Fund or the U.

S.     Department     of     the    Treasury's         Assets      Forfeiture   Fund    in

accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

        In addition, upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is DIRECTED to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).                         In

accordance with Fed. R.             Crim.       P. 32.2(b) (4) (A),   this Order shall

be final as to the defendant upon entry.

        SO ORDERED.        This    JSJ.-    day ofl:J?c2;4-/ 2018.




                             @u.~   L   SE  . FLANAGAN     .
                                    UllitedStates District Judge




                                                 2
